PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/044,175
Filing Date: 24 Jul 2018
Appellant(s): WALSH, James



__________________
Steven VerSteeg

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saund et al (US20140086070, “Saund”), in view of Lee et al (US20180151237, “Lee”).
(2) Response to Argument

Applicant contents that Saund and Lee, alone or in combination, do not teach, show, suggest, or otherwise render obvious a command fetch coupled to the bandwidth limiter, where the command fetch is configured to send commands to the bandwidth limiter, temporarily pause sending commands to the bandwidth limiter, and to resume sending commands to the bandwidth limiter.

Response to arguments on claims 1-27 i:

Applicant argues on page 11 of the Appeals Brief that Saund explicitly teaches away from temporarily pausing sending commands to the bandwidth limiter or resuming sending commands to the bandwidth limiter.  The Examiner respectfully disagrees for the following reasons:
Saund teaches monitor the bandwidth (performance metric) and dynamically adjusting operation based on the monitored performance metric (0006, 0007, 0025, 0027).   Saund teaches adjusting the transaction flow based on the performance/QOS metric (0027-0028) until the threshold is below a set point (0021).  Saund continuously monitor the performance metrics to determine when to send communication to the limiters (0036). In one possible implementation, Saund suggests the suspending/pausing of sending commands to the bandwidth limits by detecting when the performance metrics exceeds a threshold, and to send communication to the limiter upon this detection. This teaching can be inferred from paragraph 0036: 
“If at least one of the performance metrics exceeds the next higher threshold level (as compared to the current threshold level) (decision block 42, "yes" leg), the bandwidth management controller 18 may be configured to select the next higher threshold and communicate the selected threshold level to the limiters (block 44). The communication may be performed in any fashion. For example, the bandwidth management controller 18 may be configured to directly signal the limiters, or may be configured to transmit a communication over the fabric 22.”
From this teaching, it can be inferred that the bandwidth management controller can be configured to send communication to the limiter only when a threshold is reached, which can also mean that it does not send communication to the limiter at other times when the threshold has not been reached.  When communication of threshold level to the limiter is not sent from the bandwidth management controller to the limiter, it can be interpreted that communication has been paused or suspended.  When communication of the threshold level is sent from the bandwidth management controller to the limiter, it can be interpreted that communication has been resumed.  Saund does not teach away from the invention since Saund teaches the bandwidth management controller sending/resuming communication to the limiter when the performance metric exceeds a threshold, and not sending/pausing communication until the threshold is reached.  
Response to arguments on claims 1-27 ii:
Applicant argues on page 12 of the Appeals Brief that Lee fails to suggest using a suspend/resume operation with a bandwidth limiter or in response to a bandwidth threshold being met to overcome the shortcoming in the teachings of Saund. The Examiner respectfully disagrees for the following reasons:
It has been shown in the response above that Saund teaches the bandwidth management controller send communication to the limiter only when a threshold is reached, and not send communication to the limiter at other times when the threshold has not been reached. Saund does not explicitly have pausing and resuming commands/functions.  Although Saund does not explicitly use the functions of pausing and resuming, it could be interpreted that the bandwidth management controller resumes the sending of command with the action of communicating the threshold when a threshold is reached. It could also be interpreted that the bandwidth management controller pauses the sending of command by not communicating the threshold until the threshold is reached.  Nevertheless, Lee was introduced to show the obviousness of pausing/suspending an operation and resuming an operation based on a criteria.  Lee teaches suspending/pausing and resuming operating based on a monitored time period (0004-0008) to avoid degradation of memory system performance (0003).  Lee uses the same terminology used in the current application.  Lee suspends operations and resume operations based on a monitored criteria.  Using Lee’s teaching of suspending/resuming data operations, in Saund’s invention, would allow Saund to monitor bandwidth (performance metric), suspend /stop sending communication to the limiter the bandwidth threshold has reached a threshold limit, and resume/send data operation when the bandwidth threshold has not reached/under the threshold.  This would further enhance Saund’s purpose to control the width of data transfer and rate of data transfers when the bandwidth exceeds a set threshold.
Accordingly, based on the foregoing, the examiner submits that Saund in view of Lee renders the claims 1-27 obvious.

For the above reasons, it is believed that the rejections should be sustained.

/Than Nguyen/
Examiner, Art Unit 2138
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       
/MANO PADMANABHAN/Supervisory Patent Examiner, Art Unit 2138                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.